Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/18/2021 has been entered. Claims 1-12 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed 03/22/2021. The Specification objection of 03/22/2021 remains. 
	

Specification
The disclosure is objected to because of the following informalities: the acronym “S/N” is unclear; it is suggested to write an unabbreviated form of “S/N” to establish the terminology.  
Appropriate correction is required.

Claim Objections
Claims 7, 8, and 12 are objected to because of the following informalities: It is suggested to recite “circuitry” as “computer” for improved clarity to the computer-implemented means-plus-function limitations (see MPEP 2181(II)(B)) and to utilize similar terminology found within the disclosure of the instant application.  Appropriate correction is required.
Claims 5, 8, and 12 are objected to because of the following informalities: the claims recite “analyze the biological substance is a target biological substance based on…”, which  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over MacAulay (US 20120225448 A1) in view of Sugiyama et al. (US 20120225448 A1, hereinafter “Sugiyama”) and Kato et al. (US 20180025475 A1, hereinafter “Kato”; effectively filed on 07/22/2016 with claimed foreign priority to JP2016-144808. Machine translation of publication .
Regarding claim 1, MacAulay teaches a biological substance analysis method (abstract), comprising: segmenting a substrate (Figs. 4-5 and column 19, line 60 - column 20, line 11 teaches dividing a sample on a substrate 20 into an array of pixels and forming a plurality of illumination spots); irradiating the substrate with a first irradiation pattern at a first instant (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving the patterns one pixel to the right over time); irradiating the substrate with a second irradiation pattern at a second time instant (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving the patterns one pixel to the right over time), and analyzing the biological substance based on information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern (column 4, lines 17-46 teaches programming that detects illumination and determines a three-dimensional image of the sample). MacAulay fails to teach the method wherein the substrate includes a molecule bondable to a biological substance, wherein the molecule is immobilized on the substrate. MacAulay fails to teach wherein the second irradiation pattern is inverted with respect the first irradiation pattern.
Sugiyama teaches a method and device for analyzing, fractionating, and culturing cells (abstract) wherein a substrate (“substrate”) on which a molecule (“cell-adhesive material”) that can be bound to a biological substance (“cell”) is immobilized and the biological substance is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay to incorporate the teachings of Sugiyama to provide wherein the substrate includes a molecule bondable to a biological substance, wherein the molecule is immobilized on the substrate. Doing so would utilize known methods of adhering biological substances onto a substrate for analysis that would have a reasonable expectation of improving analysis by keeping the biological substances alive during analysis.
MacAulay in view of Sugiyama fail to teach wherein the second irradiation pattern is inverted with respect the first irradiation pattern.
Kato teaches an imaging generating apparatus and image generating method (abstract) comprising irradiating an object with a first pattern at a first time and a second pattern at a second time (paragraphs [0044]-[0046] teach a first and second image acquired by illumination of two light patterns). Kato teaches the second pattern is inverted with respect the first pattern (paragraph [0046]). Kato teaches by using the first pattern and the second pattern with the second pattern being the inverse of the first pattern, noise is reduced when imaging (paragraph [0047]). Kato teaches the first and second patterns is a checker pattern (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama to incorporate 
Regarding claim 2, MacAulay in view of Sugiyama and Kato teach all of the elements of the current invention as stated above. MacAulay further teaches wherein each of the first irradiation pattern and the second irradiation pattern includes a pattern to irradiate at least one segment of a plurality of segments of the substrate (Fig. 4 teaches the irradiation patterns irradiate different segments at a single time as shown by the on/off pattern of the white/black squares).
Regarding claim 3, MacAulay in view of Sugiyama and Kato teach all of the elements of the current invention as stated above. MacAulay further teaches wherein each of the first irradiation pattern and the second irradiation pattern includes the pattern to irradiate the plurality of segments of the substrate, and the plurality of segments form a shape that includes at least one of a linear shape, a grid shape, a rectangular shape, a square shape, or a frame shape (Fig. 4 shows the irradiation pattern as a grid with rectangular or square shapes).
Regarding claim 5, MacAulay in view of Sugiyama and Kato teach all of the elements of the current invention as stated above. It appears that MacAulay further teaches the method further comprising analyzing, based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern, one of presence or absence of the biological substance in each segment of a plurality of segments of the substrate (column 20, lines 58-62 teaches determining whether a given samples matches a desired, predetermined state from an image); and analyzing the biological substance is a target 
However, if it is determined that MacAulay fails to teach the method further comprising further comprising: analyzing, based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern, one of presence or absence of the biological substance in each segment of a plurality of segments of the substrate; and analyzing the biological substance is a target biological substance based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern, Sugiyama teaches an analyzing step of analyzing, based on information obtained from irradiation, presence or absence of a biological substance in each of the segments and whether or not the biological substance is a target biological substance (paragraphs [0074] and [0085] teaches confirming the positions of abnormal cells on the segmented substrate and identifying if the cells are abnormal). Sugiyama teaches the method and device allows for cells to be analyzed and fractionated while keeping the cells alive (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama and Kato to further incorporate the teachings of Sugiyama to provide the method further comprising an analyzing step further comprising: analyzing, based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern, 
Regarding claim 6, MacAulay in view of Sugiyama and Kato teach all of the elements of the current invention as stated above. MacAulay in view of Sugiyama and Kato fail to teach the method further comprising releasing the biological substance from the substrate based on information obtained from the analysis of the biological substance.
Sugiyama teaches a method of selectively detaching abnormal cells from a substrate through a photodissociation reaction (paragraph [0075]) based on information obtained from an analyzing step comprising determining positions of abnormal cells (paragraph [0074]). Sugiyama teaches the method shows excellence in the adhesion selectivity between the cells, which simplifies a culture/purification operation (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama and Kato to further incorporate the teachings of Sugiyama to provide the method further comprising a biological substance releasing step of releasing the biological substance from the substrate on a basis of information obtained from the analyzing step. Doing so would utilize known methods of separation and purification for samples that would have a reasonable expectation for 

Regarding claim 7, MacAulay teaches a biological substance analyzer (abstract; Figs. 5-A-5B), comprising: a substrate (20); a light source (column 15, lines 45-57, “light source”) configured to irradiate the substrate; and circuitry (column 4, lines 65-66, “modulator controller”) configured to: segment the substrate (Figs. 4-5 and column 19, line 60 - column 20, line 11 teaches dividing a sample on a substrate 20 into an array of pixels and forming a plurality of illumination spots); control the irradiation of the substrate with a first irradiation pattern at a first instant (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving the patterns one pixel to the right over time); control the irradiation of the substrate with a second irradiation pattern at a second time instant (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving the patterns one pixel to the right over time); and analyze the biological substance based on information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern (column 4, lines 17-46 teaches programming that detects illumination and determines a three-dimensional image of the sample). MacAulay fails to teach the substrate that includes a molecule bondable to a biological substance, wherein the molecule is immobilized on the substrate. MacAulay fails to teach wherein the second irradiation pattern is inverted with respect to the first irradiation pattern.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay to incorporate the teachings of Sugiyama to provide wherein the substrate that includes a molecule bondable to a biological substance, wherein the molecule is immobilized on the substrate. Doing so would utilize known methods of adhering biological substances onto a substrate for analysis that would have a reasonable expectation of improving analysis by keeping the biological substances alive during analysis.
MacAulay in view of Sugiyama fail to teach wherein the second irradiation pattern is inverted with respect the first irradiation pattern.
Kato teaches an imaging generating apparatus and image generating method (abstract) comprising irradiating an object with a first pattern at a first time and a second pattern at a second time (paragraphs [0044]-[0046] teach a first and second image acquired by illumination of two light patterns). Kato teaches the second pattern is inverted with respect the first pattern (paragraph [0046]). Kato teaches by using the first pattern and the second pattern with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama to incorporate the teachings of Kato to provide wherein the second irradiation pattern is inverted with respect to the first irradiation pattern. Doing so would utilize known methods of inverted patterns that would improve the overall biological substance analysis method by reducing noise. 
Regarding claim 8, MacAulay in view of Sugiyama and Kato teach all of the elements of the current invention as stated above. It appears that MacAulay further teaches wherein the circuitry is configured to: analyze one of presence or absence of the biological substance in each segment of a plurality of segments of the substrate, wherein the analysis is based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern (column 20, lines 58-62 teaches determining whether a given samples matches a desired, predetermined state from an image); and analyze the biological substance is a target biological substance based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern (column 20, lines 58-62 teaches determining whether a given samples matches a desired, predetermined state from an image).
However, if it is determined that MacAulay fails to teach the circuitry is configured to: analyze one of presence or absence of the biological substance in each segment of a plurality of segments of the substrate, wherein the analysis is based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama and Kato to further incorporate the teachings of Sugiyama to provide the circuitry is configured to: analyze one of presence or absence of the biological substance in each segment of a plurality of segments of the substrate, wherein the analysis is based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern; and analyze the biological substance is a target biological substance based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern. Doing so would utilize known methods of identifying the presence of a target biological substance (e.g. determining if an abnormal cell is present) that would have a reasonable expectation of successfully improving automation of analysis and thus improving efficiency of analysis.
Regarding claim 9, MacAulay in view of Sugiyama and Kato teach all of the elements of the current invention as stated above. MacAulay in view of Sugiyama and Kato fail to teach wherein the molecule is a stimulus-degradable linker.
Sugiyama teaches the use of an adhesive group of a stimulus-degradable cell-adhesive material comprising a divalent linking group (paragraphs [0045] and [0087]) that causes cells to adhere and shows excellence in the adhesion selectivity between cells and the substrate (paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama and Kato to further incorporate the teachings of Sugiyama to provide the molecule as a stimulus-degradable linker. Doing so would utilize known methods of attaching biological substances to a substrate that would have a reasonable expectation of successfully allowing cells to bind to the molecule and have an excellent adhesion selectivity as taught by Sugiyama. 
Regarding claim 10, MacAulay in view of Sugiyama and Kato teach all of the elements of the current invention as stated above. It appears that MacAulay further teaches wherein the light source unit is capable of irradiating a plurality of type of lights (Fig. 5 shows a light source 4 emitting a plurality of rays, which is interpreted as two or more kinds of light).
If it is determined that MacAulay in view of Sugiyama and Kato fail to teach the irradiation unit can irradiate two or more kinds of light, Sugiyama teaches an irradiation unit (paragraph [0074], “laser”) capable of irradiating a plurality of type of lights (“1064 nm or 355 nm”) that allows for pattern irradiation. Sugiyama teaches the method and device allows for cells to be analyzed and fractionated while keeping the cells alive (abstract).


Regarding claim 11, MacAulay teaches a non-transitory computer-readable medium (column 6, line 11, “controller”) having stored instructions computer-executable instructions (column 6, line 11, “computer-implemented programming”) which, when executed by a processor, cause the processor to execute operations, the operations comprising: segmenting a substrate (column 6, lines 50-60 teaches dividing a sample on a substrate 20 into an array of pixels and forming a plurality of illumination spots); irradiating the substrate with a first irradiation pattern at a first time instant (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving the patterns one pixel to the right over time); irradiating the substrate with a second irradiation pattern at a second time instant (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving the patterns one pixel to the right over time); and analyzing the biological substance based on information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern (column 4, lines 17-46 teaches programming that detects illumination and determines a three-dimensional image of the sample). MacAulay fails to teach the substrate includes a molecule 
Sugiyama teaches a method and device for analyzing, fractionating, and culturing cells (abstract) wherein a substrate (“substrate”) on which a molecule (“cell-adhesive material”) that can be bound to a biological substance (“cell”) is immobilized and the biological substance is bound to the molecule (abstract). Sugiyama teaches cell-adhesive materials include a material to promote adhesion of cells or an antibody capable of binding to the surface antigen of cells (paragraph [0051]). Sugiyama teaches the method and device allows for cells to be analyzed and fractionated while keeping the cells alive (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay to incorporate the teachings of Sugiyama to provide wherein the substrate includes a molecule bondable to a biological substance, wherein the molecule is immobilized on the substrate. Doing so would utilize known methods of adhering biological substances onto a substrate for analysis that would have a reasonable expectation of improving analysis by keeping the biological substances alive during analysis.
MacAulay in view of Sugiyama fail to teach wherein the second irradiation pattern is inverted with respect the first irradiation pattern.
Kato teaches an imaging generating apparatus and image generating method (abstract) comprising irradiating an object with a first pattern at a first time and a second pattern at a second time (paragraphs [0044]-[0046] teach a first and second image acquired by illumination 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama to incorporate the teachings of Kato to provide wherein the second irradiation pattern is inverted with respect the first irradiation pattern. Doing so would utilize known methods of inverted patterns that would improve the overall biological substance analysis method by reducing noise. 

Regarding claim 12, MacAulay teaches a biological substance analysis system (abstract), comprising: a biological substance analyzer (abstract; Figs. 5A-5B) that includes a substrate; a light source (column 15, lines 45-57, “light source”) configured to irradiate the substrate; circuitry (column 4, lines 65-66, “modulator controller”) configured to: segment the substrate (Figs. 4-5 and column 19, line 60 - column 20, line 11 teaches dividing a sample on a substrate 20 into an array of pixels and forming a plurality of illumination spots); control the irradiation of the substrate with a first irradiation pattern at a first time instant (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving the patterns one pixel to the right over time); control the irradiation of the substrate with a second irradiation pattern at a second time instant (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving 
If it is determined that MacAulay fails to teach the circuitry is configured to: analyze, based on information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern, one of presence or absence of the biological substance in each segment of a plurality of segments of the substrate; and analyze the biological substance is a target biological substance based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern, Sugiyama teaches an analyzing step of analyzing, based on information obtained from irradiation, presence or absence of a biological substance in each of the segments and whether or not the biological substance is a target biological substance (paragraphs [0074] and [0085] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay to incorporate the teachings of Sugiyama to provide the circuitry is configured to: analyze, based on information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern, one of presence or absence of the biological substance in each segment of a plurality of segments of the substrate; and analyze the biological substance is a target biological substance based on the information obtained from the irradiation of the substrate with the first irradiation pattern and the second irradiation pattern. Doing so would utilize known methods of identifying the presence of a target biological substance (e.g. determining if an abnormal cell is present) that would have a reasonable expectation of successfully improving automation of analysis and thus improving efficiency of analysis.
MacAulay in view of Sugiyama fail to teach: wherein the substrate includes a molecule bondable to a biological substance, and the molecule is immobilized on the substrate; wherein the second irradiation pattern is inverted with respect to the first irradiation pattern; and a display device configured to display a result based on the analysis of the biological substance.
Sugiyama teaches a method and device for analyzing, fractionating, and culturing cells (abstract) wherein a substrate (“substrate”) on which a molecule (“cell-adhesive material”) that can be bound to a biological substance (“cell”) is immobilized and the biological substance is bound to the molecule (abstract). Sugiyama teaches cell-adhesive materials include a material 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay to incorporate the teachings of Sugiyama to provide wherein the substrate that includes a molecule bondable to a biological substance, wherein the molecule is immobilized on the substrate. Doing so would utilize known methods of adhering biological substances onto a substrate for analysis that would have a reasonable expectation of improving analysis by keeping the biological substances alive during analysis.
MacAulay in view of Sugiyama fail to teach wherein the second irradiation pattern is inverted with respect the first irradiation pattern and a display device configured to display a result based on the analysis of the biological substance.
Kato teaches an imaging generating apparatus and image generating method (abstract) comprising irradiating an object with a first pattern at a first time and a second pattern at a second time (paragraphs [0044]-[0046] teach a first and second image acquired by illumination of two light patterns). Kato teaches the second pattern is inverted with respect the first pattern (paragraph [0046]). Kato teaches by using the first pattern and the second pattern with the second pattern being the inverse of the first pattern, noise is reduced when imaging (paragraph [0047]). Kato teaches the first and second patterns is a checker pattern (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama to incorporate 
MacAulay in view of Sugiyama and Kato fail to teach a display device configured to display a result based on the analysis of the biological substance.
Sugiyama teaches a display (paragraph [0074]) capable of displaying a result based on the analysis of the biological substance.
It would have been obvious to one of ordinary skill in the art to have modified MacAulay in view of Sugiyama and Kato to further incorporate the teachings of Sugiyama to provide a display capable of displaying a result based on the analysis of the biological substance. Doing so would utilize well known devices for displaying results (e.g. computer monitor or screen) that would have a reasonable expectation of successfully displaying results to a user for quick assessment of data.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, MacAulay in view of Sugiyama and Kato teach all of the elements of the current invention as stated above. While Sugiyama teaches acquiring image data of an entire surface of the substrate (paragraph [0054] and Fig. 1 teaches cell images of an entire segmentation pattern of the substrate based on the acquired distribution data. 
The prior art fails to teach or fairly suggest, alone or in combination, all of the limitations of claim 4, specifically the method comprising determining a segmentation pattern. Thus, claim 4 is deemed allowable.

Response to Arguments
Applicant’s arguments, see pages 11-14, filed 06/18/2021, with respect to the rejection(s) of claims 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MacAulay (US 20120225448 A1) in view of Sugiyama et al. (US 20120225448 A1) and Kato et al. (US 20180025475 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dake et al. (US 20160320600 A1) teaches an illumination microscope and illumination method wherein a pattern and an inverse pattern are applied to a light modulating part by a controller to illuminate a sample (paragraph [0089]), wherein providing an inverted pattern can prevent burn-in of the light modulating part (paragraph [0089]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797